11TH COURT OF APPEALS
                                        EASTLAND, TEXAS
                                            JUDGMENT


In the interest of A.D.P., L.P., and M.R.B., children,   * From the 106th District
                                                            Court of Dawson County,
                                                            Trial Court No. 10-10-18,468

No. 11-12-00273-CV                                       * March 7, 2013

                                                         * Memorandum Opinion by Wright, C.J.
                                                           (Panel consists of: Wright, C.J.,
                                                           McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that there is error in the
judgment below. Therefore, in accordance with this court’s opinion, we reverse the order of the
trial court insofar as it awarded managing conservatorship of A.D.P. and L.P. to the Department,
and we remand the cause to the trial court for rendition of an order appointing the mother of A.D.P.
and L.P. as their managing conservator and—unless the mother’s current circumstances have
deteriorated to such a degree as to constitute a danger to the health and safety of the
children—returning A.D.P. and L.P. to their mother’s care. In all other respects, the judgment of
the trial court is affirmed. Any proceeding on remand to the trial court must be commenced
within 180 days of this court’s mandate. TEX. R. APP. P. 28.4.